Appeal by defendant, as limited by his brief, from a resentence of the Supreme Court, Kings County (Donnelly, J.), imposed October 6,1977. By order dated May 24, 1982 (People v Owens, 88 AD2d 664), this court held the appeal in abeyance pending the filing in this court of a report, pursuant to our order in connection with another appeal by defendant from a sentence of the Supreme Court, Kings County, imposed April 9, 1976 (People v Owens, 58 AD2d 587). Criminal Term has now complied. 11 Resentence affirmed. (See People v Harris, 61 NY2d 9.) Mollen, P. J., Mangano, Bracken and O’Connor, JJ., concur.